         Case 3:20-cv-00107-KGB Document 11 Filed 02/03/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

DARREN MILLER                                                                          PLAINTIFF

v.                             Case No. 3:20-cv-00107-KGB/JTR

TAYLOR GLEEN, LPN,
Greene County Detention, et al.                                                    DEFENDANTS


                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Darren Miller’s complaint and amended complaint are dismissed without prejudice.

       So adjudged this 3rd day of February, 2020.


                                                      __________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
